Bloodworth, J.
1. The charge of the court in this case was full and fair, and when the excerpts complained of are read in connection with the remainder of the charge and in. the light of all the facts of the case, they contain no error that would require the grant of a new trial.
2. As far as pertinent and legal, each request to charge was sufficiently covered by the charge given.
3. The evidence authorized the verdict; the judge approved it, and the judgment is

Affirmed.


Broyles, C. J., concurs.